
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3145
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate a portion of United States
		  Route 20A, located in Orchard Park, New York, as the Timothy J. Russert
		  Highway.
	
	
		1.FindingsCongress finds the following:
			(1)Timothy Tim John Russert was
			 born on May 7, 1950 in Buffalo, New York, to Elizabeth and Timothy Joseph
			 Russert.
			(2)Tim Russert graduated from Canisius High
			 School in Buffalo, New York, earned his bachelor's degree in political science
			 from John Carroll University in 1972, and his Juris Doctor from Cleveland State
			 University—Marshall School of Law in 1976.
			(3)Tim Russert embarked on a career in public
			 service with United States Senator Daniel Patrick Moynihan and the Governor of
			 New York, Mario Cuomo, from 1977 to 1984.
			(4)After his career in public service and New
			 York politics, Tim Russert began his career in journalism when he joined NBC in
			 1984.
			(5)In 1991, Tim Russert became the host of the
			 Sunday morning news program Meet the Press, the longest-running program in the
			 history of television. He would go on to become the longest serving host of the
			 show.
			(6)Throughout his career, Tim Russert received
			 48 honorary doctorates and several awards for excellence in journalism,
			 including—
				(A)the Edward R. Murrow Award from the
			 Radio-Television News Directors Association;
				(B)the John Peter Zenger Freedom of the Press
			 Award;
				(C)the American Legion Journalism
			 Award;
				(D)the Veterans of Foreign Wars News Media
			 Award;
				(E)the Congressional Medal of Honor Society
			 Journalism Award;
				(F)the Allen H. Neuharth Award for Excellence
			 in Journalism;
				(G)the David Brinkley Award for Excellence in
			 Communication;
				(H)the Catholic Academy for Communication’s
			 Gabriel Award; and
				(I)an Emmy Award from the National Academy of
			 Television Arts and Sciences.
				(7)In 2004, Tim Russert authored the
			 bestselling autobiography, Big Russ and Me, which chronicled his life growing
			 up in South Buffalo and his education at Canisius High School. He is also the
			 author of Wisdom of our Fathers.
			(8)Tim Russert advocated on behalf of abused
			 children and voiced the need to protect our Nation’s young people, serving on
			 the board of directors of the Greater Washington Boys and Girls Club and
			 America’s Promise—Alliance for Youth.
			(9)Tim Russert sat in the front seat of
			 history, chronicling the political and societal events that have defined our
			 time, and serving as a trusted source of information and analysis for millions
			 of Americans.
			(10)Tim Russert was a tireless booster of
			 Buffalo, a famous fan of his beloved Buffalo Bills, and was always proud of his
			 South Buffalo roots, a source of civic pride in the Western New York
			 community.
			(11)Tim Russert passed away on June 13, 2008.
			 He is survived by his wife, Maureen Orth and their son, Luke Russert.
			2.DesignationThe portion of United States Route 20A
			 located in Orchard Park, New York, between Abbot Road and California Road shall
			 be known and designated as the Timothy J. Russert
			 Highway.
		3.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the portion of United
			 States Route 20A referred to in section 2 shall be deemed to be a reference to
			 the Timothy J. Russert Highway.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
